PER CURIAM.
We reverse the instant order setting aside a final default judgment. The only reason advanced in defendant Sam Lupow-itz’s motion to set aside the judgment was his claim that plaintiff Israel M. Landau’s complaint had cited to an incorrect statute number. Lupowitz argued neither excusable neglect nor a meritorious defense. See Fla. R. Civ. P. 1.540. A trial judge should not provide relief from judgment in order to correct errors of law. See Curbelo v. Ullman, 571 So.2d 443, 445 (Fla.1990); Eastern Ceiling & Supply Corp. v. Powerhouse Insulation Inc., 589 So.2d 383 (Fla. 4th DCA 1991); Fiber Crete Homes, Inc. v. Division of Administration, 315 So.2d 492, 493 (Fla. 4th DCA 1975). See also In re Estate of Beeman, 391 So.2d 276 (Fla. 4th DCA 1980); Constant v. Tillitson, 214 So.2d 91 (Fla. 1st DCA 1968). Because no valid basis was advanced for setting aside the judgment, the order under review was erroneously entered.
Accordingly, the order setting aside the final default judgment is reversed with directions to reinstate the final judgment.